 



Exhibit 10.14

(LIPID SCIENCES INCORPORATED LOGO) [f97210f9721000.gif]

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

          THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), is
entered into by and between Lipid Sciences, Inc., a Delaware corporation (the
“Company”), and Dale Richardson (“Executive”). The Company and Executive are
hereinafter collectively referred to as the “Parties,” and may individually be
referred to as a “Party.”

RECITALS

          WHEREAS, the Company and Executive are currently parties to the
Employment Agreement, dated as of July 6, 2000 (the “Existing Employment
Agreement”), which governs the terms and conditions of Executive’s compensation
and employment relationship with the Company, including the severance benefits
to which Executive would be entitled in the event the Company were to terminate
Executive’s employment without cause; and

          WHEREAS, the Company is cognizant of the attendant distractions
resulting from Executive having to seek subsequent employment on short notice in
the event Executive’s employment were terminated without cause; and

          WHEREAS, the Company desires to allay the concerns of Executive that
are articulated in the foregoing recital by providing an extended period during
which Executive would be entitled to severance benefits in the event Executive’s
employment were terminated without cause; and

          WHEREAS, the Company now deems it appropriate and in the best
interests of the Company to amend and restate the Existing Employment Agreement
in its entirety to (i) increase the period during which Executive is entitled to
receive severance benefits in the event Executive’s employment is terminated
without cause and (ii) modify other terms and conditions to reflect the current
provisions governing Executive’s employment relationship with the Company and to
clarify certain other provisions in this Agreement; and

          WHEREAS, Executive desires to be in the employ of the Company on the
terms and conditions set forth in this Agreement; and

          WHEREAS, the Parties desire that this Agreement replace and supersede
in its entirety the Existing Employment Agreement.

 



--------------------------------------------------------------------------------



 



AGREEMENT

          1. EMPLOYMENT.

               1.1 The Company will employ Executive, and Executive hereby
accepts employment by the Company, upon the terms and conditions set forth in
this Agreement, commencing effective as of July 1, 2003 (the “Effective Date”),
and continuing until the third anniversary of the Effective Date (the “Initial
Term”); provided, however, that immediately prior to the expiration of the
Initial Term, and on each anniversary thereafter (the date immediately prior to
expiration of the Initial Term and each subsequent anniversary, a “Renewal
Date”), the term of Executive’s employment under this Agreement will be extended
until the following subsequent anniversary unless either party elects not to
renew this Agreement by serving notice of such intention not to renew on the
other party at least ninety days prior to the expiration of a Renewal Date (the
period commencing on the Effective Date and ending on expiration of the Initial
Term or such later date to which the term of the Employee’s employment under
this Agreement will have been extended, the “Term”).

               1.2 Executive will serve as Vice President, Business Development
of the Company. Executive will report to the President and Chief Executive
Officer of the Company (the “CEO”).

               1.3 Executive will do and diligently perform all services, acts
or things necessary or advisable to carry out the duties normally accorded to
Executive’s position; provided, however, that at all times during the Term (as
hereinafter defined) Executive will be subject to the direction of the CEO.

               1.4 Executive’s place of employment will be at the office of the
Company located in Pleasanton, California, but Executive agrees to travel to the
extent and to the places necessary for the performance of his duties to the
Company.

          2. LOYAL AND CONSCIENTIOUS PERFORMANCE. During his employment by the
Company, Executive will devote his full business employment, interest, abilities
and productive time to the proper and efficient performance of his duties under
this Agreement. During the Term, Executive may not, directly or indirectly,
render services to any other person or organization for which Executive receives
compensation without the prior written approval of the President & CEO of the
Company. Executive hereby agrees to refrain from engaging in any activity that
does, will or could reasonably be deemed to conflict with the best interests of
the Company.

          3. COMPENSATION OF EXECUTIVE.

               3.1 The Company will pay Executive a salary of two hundred,
thirty-two thousand, four hundred and fifteen dollars ($232,415) per year (the
“Base Salary”), payable in accordance with the Company’s payroll practices as
are in effect from time to time. The Base Salary will be prorated for any
partial year of employment on the basis of a 365-day fiscal year.

               3.2 The Base Salary may be changed from time to time by mutual
agreement of Executive, the CEO and the Board.

Page 2 of 7



--------------------------------------------------------------------------------



 



               3.3 All of Executive’s compensation is subject to customary
withholding taxes and any other employment taxes as are required to be collected
or withheld by the Company.

               3.4 In the discretion of the Board and in accordance with Company
practices as are in effect from time to time, Executive will be entitled to
participate in employee benefit plans or arrangements made available by the
Company now or in the future to its executives and key management employees.

               3.5 Executive’s performance will be reviewed by the CEO on a
periodic basis (not less than once each fiscal year). The CEO, with approval of
the Board, may, in their sole discretion, award bonuses to Executive as may be
appropriate or desirable based on Executive’s performance.

               3.6 Executive is entitled to receive prompt reimbursement of all
reasonable expenses incurred by Executive in performing services for the
Company, including expenses related to travel, entertainment, parking, and
business meetings upon prompt submission of receipts documenting the expenses
and consistent with the Company’s reimbursement policies as are in effect from
time to time.

          4. TERMINATION. Subject to the notice and other provisions of this
Section 4, the Company will have the right to terminate Executive’s employment
hereunder, and Executive will have the right to resign, at any time for any
reason or for no stated reason.

               4.1 (i) If prior to the expiration of the Term, Executive’s
employment is terminated by the Company for “Good Cause” (as hereinafter
defined) or if Executive resigns from his employment hereunder for any reason,
Executive will be entitled to payment of (A) his Base Salary accrued up to and
including the date of termination or resignation, and (B) any unreimbursed
expenses. Except to the extent required by the terms of the benefits provided
under Section 3.4 or applicable law, Executive has no right under this Agreement
or otherwise to receive any other compensation or to participate in any other
plan, program or arrangement after such termination or resignation of
employment.

                    (ii) Termination for “Good Cause” means the Company’s
termination of Executive’s employment because of Executive’s: (A) conviction of
any felony or any crime involving fraud or dishonesty; (B) participation
(whether by affirmative act or omission) in a fraud, act of dishonesty or other
act of material misconduct against the Company; (C) violation of any fiduciary
duty or duty of loyalty owed to the Company; (D) breach in any material respect
of any contract between Executive and the Company, including, without
limitation, this Agreement and the Employee Confidential Information and
Inventions Agreement and Confidential Disclosure Agreement (as hereinafter
defined); and (E) repeated violation of any material Company policy.

                    (iii) Termination of Executive’s employment for Good Cause
will be communicated by delivery to Executive of a written notice from the
Company stating that Executive will be terminated for Good Cause, specifying the
particulars thereof and the effective date of such termination. In the cases of
Sections 4.1(ii)(C), 4(ii)(D) and 4(ii)(E), the Executive shall have thirty
(30) business days from the date of receipt of such notice to effect a cure of
the actions constituting Good Cause, or to effect a cure of the adverse effect
such actions, but only in

Page 3 of 7



--------------------------------------------------------------------------------



 



circumstances where such cure or correction is feasible. Upon cure or correction
thereof by the Executive to the reasonable satisfaction of the Company, the
action shall no longer constitute Cause for purposes of this Agreement. The date
of a resignation by Executive will be the date specified in a written notice of
resignation from Executive to the Company. Executive will provide at least
30 days’ advance written notice of his resignation.

               4.2 (i) If, prior to the expiration of the Term, the Company
terminates Executive’s employment for any reason other than “Good Cause” or
Disability (such termination being hereinafter referred to as a “Termination
Without Cause”), Executive will be entitled to (i) payment of his Base Salary
accrued up to and including the date of such Termination Without Cause,
(ii) payment of any unreimbursed expenses, and (iii) severance, subject to both
Executive’s execution and delivery of a release in the form then deemed
appropriate by the Company, and, if requested by the Company at the time of the
termination, the Executive’s agreement to provide consulting services during the
Severance Period (as hereinafter defined) for no additional compensation, of (A)
continuation of the Base Salary, at the rate in effect on the date of the
Termination Without Cause, for a period of 12 months commencing on the date next
following the date of the Termination Without Cause (the “Severance Period”);
provided, however, that if Executive obtains new employment during the Severance
Period, severance amounts due under this Agreement will be offset by any amounts
paid to Executive by the subsequent employer, and (B) continued participation on
the same terms and conditions as are in effect immediately prior to the
Termination Without Cause in the Company’s retirement, Section 125, health and
welfare benefit plans provided to the Employee at the time of such Termination
Without Cause through the expiration of the Severance Period, or until Executive
becomes eligible to participate in a subsequent employer’s benefit plan,
whichever occurs first. Anything herein to the contrary notwithstanding, the
Company shall have no obligation to continue to maintain during the Severance
Period any plan, program or level of benefits solely as a result of the
provisions of this Agreement.

                    (ii) The date of the Termination Without Cause will be the
date specified in a written notice of termination to Executive. The Company will
provide at least 30 days advance written notice of the Termination Without
Cause.

               4.3 In the event of Executive’s Disability, the Company will be
entitled to terminate Executive’s employment. In the case that the Company
terminates Executive’s employment due to Disability, Executive will be entitled
to his Base Salary up to and including the date of termination as well as any
unpaid expense reimbursements. As used in this Section 4.3, the term
“Disability” means the Company’s determination that due to physical or mental
illness or incapacity, whether total or partial, Executive is substantially
unable to perform his duties hereunder for a period of 90 consecutive days or
shorter periods aggregating 90 days during any period of 180 consecutive days.

               4.4 Except as provided in this Section 4.4, no Base Salary or
benefits shall be payable under this Agreement following the date of Executive’s
death. In the event of Executive’s death, any Base Salary earned by Executive up
to the date of death, as well as any unreimbursed expenses, will be paid to
Executive’s estate or Executive’s named beneficiary within a reasonable period
following his death.

Page 4 of 7



--------------------------------------------------------------------------------



 



          5. CONFIDENTIAL INFORMATION; INVENTIONS; NONSOLICITATION.

               5.1 Executive recognizes that his employment with the Company
will involve contact with information of substantial value to the Company, which
is neither old nor generally known in the trade, and which gives the Company an
advantage over its competitors that do not know or use it, including but not
limited to, techniques, designs, drawings, processes, inventions, developments,
equipment, prototypes, sales and customer information, and business and
financial information relating to the business, products, practices and
techniques of the Company (hereinafter referred to as “Confidential
Information”). Executive will at all times regard and preserve as confidential
such Confidential Information obtained by Executive from whatever source and
will not, either during his employment with the Company or thereafter, publish
or disclose any part of such Confidential Information in any manner at any time,
or use the same except on behalf of the Company, without the prior written
consent of the Company; provided, however, that Executive may disclose
Confidential Information in the best interest of the Company with properly
executed Company confidentiality or secrecy agreements with a third party.
Executive agrees to abide by his continuing obligations under both the Employee
Confidential Information and Inventions Agreement and the Confidential
Disclosure Agreement, both dated as of July 6, 2000, between Executive and the
Company, attached to the Existing Employment Agreement (the “Confidential
Information Agreements”).

               5.2 While Executive is employed by the Company and for one
(1) year thereafter, in order to protect the Confidential Information and the
Company’s proprietary information from unauthorized use, Executive may not,
either directly or through others, solicit or attempt to solicit any employee,
consultant or independent contractor of the Company to terminate his or her
relationship with the Company in order to become an employee, consultant or
independent contractor to or for any other person or business entity.

          6. SUCCESSORS. The Company will require any successor (whether direct
or indirect, by purchase, merger, or consolidation) to all or substantially all
of the business and/or assets of the Company to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.

          7. ASSIGNMENT AND BINDING EFFECT. This Agreement is binding on and
inures to the benefit of Executive and Executive’s heirs, executors, personal
representatives, administrators and legal representatives. Because of the unique
and personal nature of Executive’s duties under this Agreement, neither this
Agreement nor any rights or obligations under this Agreement are assignable by
Executive. This Agreement is binding on and inures to the benefit of the Company
and its successors, assigns and legal representatives.

          8. NO OTHER SEVERANCE BENEFITS. Except as specifically set forth in
this Agreement, Executive covenants and agrees that he will not be entitled to
any other form of severance benefits from the Company, including, without
limitation, benefits otherwise payable under the Company’s regular severance
policies, if any, in the event his employment hereunder ends for any reason and,
except with respect to obligations of the Company expressly provided for herein.
In consideration for the Company’s payment of the severance benefits set forth
in

Page 5 of 7



--------------------------------------------------------------------------------



 



this Agreement, Executive agrees to execute a Separation and Release Agreement
which waives Executive’s right to file a lawsuit alleging breach of contract,
discrimination and any tort claims.

          9. NOTICES. All notices or demands of any kind required or permitted
to be given by the Company or Executive under this Agreement will be given in
writing and will be personally delivered (and receipted for) or mailed by
certified mail, return receipt requested, postage prepaid, and if mailed to the
Company, will be addressed to its principal place of business, and if mailed to
Executive, will be addressed to him at his last known address on the records of
the Company, or at such other address or addresses as either Party may
hereinafter designate in writing to the other Party. Notices sent by FedEx or
similar overnight delivery service or by facsimile transmission will also
constitute notice under this Section 9, effective upon receipt thereof.

          10. CHOICE OF LAW. This Agreement will be construed and interpreted in
accordance with the laws of the State of California, without regard to the
conflict of laws provision thereof.

          11. INTEGRATION. This Agreement and the Confidential Information
Agreements contain the complete, final and exclusive agreement of the Parties
relating to the subject matter of this Agreement and the Confidential
Information Agreements, respectively, and supersede all prior oral and written
employment agreements or arrangements between the Parties, including, without
limitation, the Existing Employment Agreement except with respect to the
obligations relating to the Confidential Information Agreements.

          12. AMENDMENT. This Agreement may not be amended or modified except by
a written agreement signed by Executive and the Company.

          13. WAIVER. No term, covenant or condition of this Agreement or any
breach thereof will be deemed waived, except with the written consent of the
Party against whom the wavier in claimed, and any waiver or any such term,
covenant, condition or breach will not be deemed to be a waiver of any preceding
or succeeding breach of the same or any other term, covenant, condition or
breach.

          14. SEVERABILITY. The finding by a court of competent jurisdiction of
the unenforceability, invalidity or illegality of any provision of this
Agreement will not render any other provision of this Agreement unenforceable,
invalid or illegal. Such court will have the authority to modify or replace the
invalid or unenforceable term or provision with a valid and enforceable term or
provision which most accurately represents the parties’ intention with respect
to the invalid or unenforceable term or provision.

          15. INTERPRETATION; CONSTRUCTION. The headings set forth in this
Agreement are for convenience of reference only and will not be used in
interpreting this Agreement. Executive has been encouraged, and has consulted
with, his own independent counsel and tax advisors with respect to the terms of
this Agreement. The Parties acknowledge that each Party and its counsel has
reviewed and revised, or had an opportunity to review and revise, this
Agreement, and the normal rule of construction to the effect that any
ambiguities are

Page 6 of 7



--------------------------------------------------------------------------------



 



to be resolved against the party primarily responsible for drafting this
Agreement will not be employed in the interpretation of this Agreement.

          16. REPRESENTATIONS AND WARRANTIES. Executive represents and warrants
that, to the best of Executive’s knowledge, he is not restricted or prohibited,
contractually or otherwise, from entering into and performing each of the terms
and covenants contained in this Agreement, and that his execution and
performance of this Agreement will not violate or breach any other agreements
between Executive and any other person or entity.

          17. COUNTERPARTS. This Agreement may be executed in two counterparts,
each of which will be deemed an original, all of which together will constitute
one and the same instrument.

          18. ARBITRATION. If any dispute arises regarding the application,
interpretation, or enforcement of this Agreement, including fraud in the
inducement, the dispute will be resolved by final and binding arbitration before
one arbitrator at the Judicial Arbitration and Mediation Service in Pleasanton,
California. The decision of the arbitrator will be written, will state the
essential findings and conclusions on which the award is based, and will be
final and may not be appealed by either of the Parties. Each Party will have a
reasonable opportunity to conduct adequate discovery and Executive will not be
required to bear any type of expense that Executive would not be required to
bear if Executive were bringing a civil lawsuit in place of arbitration.

          19. ATTORNEYS’ FEES AND COSTS. The prevailing party in any dispute
arising out of this Agreement will be entitled to reimbursement by the losing
party of all of its or his attorneys’ fees and costs including, but not limited
to, arbitrator’s fees and expert’s fees.

          20. SURVIVAL. The provisions of Section 5 (including the provisions of
the Confidential Agreements) shall survive the termination of this Agreement.

          IN WITNESS WHEREOF, the Parties have executed this Agreement as of the
date first above written.



            LIPID SCIENCES, INC.         By:   /s/ S. Lewis Meyer, Ph.D.      
S. Lewis Meyer, Ph.D.       President and Chief Executive Officer              
/s/ Dale Richardson       Dale Richardson  

Page 7 of 7